
	

113 S1079 IS: Artificial Reef Promotion Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1079
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Director of the Bureau of Safety and
		  Environmental Enforcement to promote the artificial reefs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Artificial Reef Promotion Act of
			 2013.
		2.Permits for
			 construction and management of artificial reefsSection 205 of the National Fishing
			 Enhancement Act of 1984 (33 U.S.C. 2104) is amended—
			(1)by redesignating subsections (b) through
			 (e) as subsections (d) through (g), respectively; and
			(2)by striking
			 subsection (a) and inserting the following:
				
					(a)Action on
				permits
						(1)In
				generalIn issuing a permit for an artificial reef under section
				10 of the Act entitled An Act making appropriations for the
				construction, repair, and preservation of certain public works on rivers and
				harbors, and for other purposes, approved March 3, 1899 (commonly known
				as the Rivers and Harbors Appropriation Act of 1899) (33 U.S.C.
				403), section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344),
				or section 4(e) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(e)),
				the Secretary shall—
							(A)consult with and
				consider the views of appropriate Federal agencies, States, local governments,
				and other interested parties;
							(B)ensure that the
				provisions for siting, constructing, monitoring, and managing the artificial
				reef are consistent with the criteria and standards established under this
				Act;
							(C)ensure that the
				title to the artificial reef construction material is unambiguous, and that
				responsibility for maintenance and the financial ability to assume liability
				for future damages are clearly established;
							(D)ensure that a
				State assuming liability under subparagraph (C) has established an artificial
				reef maintenance fund; and
							(E)consider the plan
				developed under section 204 and notify the Secretary of Commerce of any need to
				deviate from that plan.
							(2)Regulations
							(A)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Directors shall promulgate regulations that expedite the
				review of a final application such that a decision is rendered not later than
				150 days after the date on which the application is submitted.
							(B)Regulations
				promulgated by the Commanding GeneralNot later than 180 days
				after the date of enactment of the Artificial
				Reef Promotion Act of 2013, the Commanding General shall
				promulgate regulations that expedite the review of a final application by the
				Secretary such that a decision is rendered not later than 120 days after the
				date on which the application is submitted.
							(b)Siting
						(1)Number
							(A)In
				generalNot later than 1 year after the date of enactment of the
				Artificial Reef Promotion Act of
				2013, the Commanding General shall, in consultation with the
				Directors and appropriate State agencies, designate not fewer than 20
				artificial reef planning areas.
							(B)Gulf
				StatesOf the artificial reef planning areas described in
				subparagraph (A)—
								(i)6 shall be
				located outside the seaward boundary of the State of Texas;
								(ii)6 shall be
				located outside the seaward boundary of the State of Louisiana;
								(iii)3 shall be
				located outside the seaward boundaries of the State of Alabama and State of
				Mississippi; and
								(iv)5 shall be
				located outside the seaward boundary of the State of Florida.
								(C)InclusionsThe
				sites described in subparagraph (A) include any artificial reef planning area
				existing on the day before the date of enactment of the Artificial Reef
				Promotion Act of 2013 if the boundaries and area of the site are modified to
				meet the requirements of this Act.
							(2)Boundaries and
				proximity to shoreline
							(A)In
				generalThe Directors shall, in consultation with the Commanding
				General and appropriate State agencies—
								(i)ensure that each
				artificial reef planning area described in paragraph (1)(A)—
									(I)is sited a
				reasonable proximity to the shoreline, as determined by the Directors;
				and
									(II)includes as many
				platforms as practical, as determined by the Directors; and
									(ii)determine the
				appropriate size and boundaries for each site.
								(B)Minimum
				area
								(i)In
				generalEach artificial reef planning area described in paragraph
				(1)(A) shall be not smaller than 12 contiguous lease blocks.
								(ii)ApplicationClause
				(i) shall apply to any artificial reef planning area existing before, on, or
				after the date of enactment of the Artificial
				Reef Promotion Act of 2013.
								(3)Distance
				between sites
							(A)In
				generalNot later than 180 days after the date of enactment of
				the Artificial Reef Promotion Act of
				2013, the Director of the Bureau of Safety and Environmental
				Enforcement shall promulgate a regulation that regulates the distance between
				platforms used as artificial reefs.
							(B)MaximumThe
				distance contained in the regulation described in subparagraph (A) shall be not
				greater than 2 miles.
							(4)Depth
							(A)In
				generalOf the artificial reef planning areas described in
				paragraph (1)(A)—
								(i)not fewer than 10
				shall be located at a water depth of—
									(I)not less than 100
				feet; and
									(II)not greater than
				200 feet; and
									(ii)not fewer than
				10 shall be located at a water depth of greater than 200 feet.
								(B)Sites in water
				depth of not greater than 100 feetThe Commanding General shall,
				in consultation with the Directors and appropriate State agencies, designate
				artificial reef planning areas, where practicable, at a water depth of not
				greater than 100 feet.
							(5)Requirements
				for permittees
							(A)In
				generalA person to whom a permit is issued under subsection
				(a)(1) shall—
								(i)construct the
				artificial reef in an artificial reef site located in an artificial reef
				planning area described in paragraph (1)(A);
								(ii)comply
				with—
									(I)any regulation
				promulgated by the Director of the Bureau of Safety and Environmental
				Enforcement relating to reef planning;
									(II)the plan
				developed under section 204; and
									(III)any applicable
				plan developed by a State; and
									(iii)if the person
				owns platforms, not later than 180 days after the date on which the Commanding
				General designates the artificial reef planning areas under paragraph (1),
				submit to the Director of the Bureau of Safety and Environmental Enforcement
				and appropriate State agencies notice that identifies 20 percent of the
				platforms to be used as artificial reefs.
								(B)Donated
				platforms
								(i)In
				generalA person described in subparagraph (A)(iii) shall include
				in a final application the artificial reef planning area and the artificial
				reef site in which the platforms described in subparagraph (A)(iii) will be
				located.
								(ii)DepthThe
				area and site described in clause (i) shall be consistent with the depth
				requirements in paragraph (4).
								(iii)Area or site
				filled to capacityIf the Director of the Bureau of Safety and
				Environmental Enforcement or appropriate State agency determines that the area
				or site chosen by the person under clause (i) is filled to capacity, the person
				shall choose a different area or site.
								(6)Regulations
							(A)Capacity of
				reef sitesNo regulation shall require that an artificial reef
				planning area described in paragraph (1)(A) be filled to capacity with
				platforms before another artificial reef planning area is established.
							(B)Minimum water
				depth
								(i)In
				generalThe Secretary shall, in consultation with the Secretary
				of the department in which the Coast Guard is operating, promulgate regulations
				for the minimum water depth required to cover an artificial reef.
								(ii)Depth not
				greater than 85 feetIf the minimum water depth described in
				clause (i) is not greater than 85 feet, the Secretary of the department in
				which the Coast Guard is operating shall—
									(I)evaluate each
				artificial reef site to ensure that the site is properly marked to reduce any
				navigational hazard;
									(II)not later than
				30 days on which a final application is submitted, review the application to
				ensure that the artificial reef site will contain the markings described in
				subclause (I);
									(III)indicate on
				appropriate nautical charts the location of each artificial reef planning area
				and artificial reef site; and
									(IV)provide mariners
				with notice of the location of each artificial reef site in a manner that the
				Secretary of the department in which the Coast Guard is operating determines is
				appropriate.
									(7)ReviewNot
				later than 3 years after the date of enactment of the
				Artificial Reef Promotion Act of
				2013, the Director of the Bureau of Safety and Environmental
				Enforcement, shall review the artificial reef planning areas described in
				paragraph (1)(A) to determine the effectiveness of using decommissioned
				platforms as artificial reefs.
						(c)Preference
				given to applications seeking To use decommissioned platforms as artificial
				reefsThe Regional Supervisor shall give preference to a final
				application.
					(d)Regulations
				governing decommissioned platformsAny regulation in effect on
				the date of enactment of the Artificial Reef
				Promotion Act of 2013 that governs the decommissioning or removal
				of a platform that is not being decommissioned for use as an artificial reef
				shall continue to govern the decommissioning or removal of the
				platform.
					.
			3.DefinitionsSection 206 of the National Fishing
			 Enhancement Act of 1984 (33 U.S.C. 2105) is amended—
			(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (11) and (12), respectively; and
			(2)by inserting
			 after paragraph (1) the following:
				
					(2)Artificial
				reefThe term artificial reef means a structure that
				is constructed or placed in the Gulf of Mexico for the purpose of enhancing
				fishery resources and commercial and recreational fishing opportunities.
					(3)Artificial reef
				planning areaThe term artificial reef planning area
				means a designated area within which artificial reef sites may be located
				when—
						(A)a person obtains
				all appropriate permits; and
						(B)each platform
				located in the artificial reef site is appropriately prepared.
						(4)Artificial reef
				siteThe term artificial reef site means an area
				within an artificial reef planning area that has been cleared to have
				decommissioned platforms placed in the boundaries of the artificial reef
				planning area to be used as an artificial reef.
					(5)Commanding
				GeneralThe term Commanding General means the
				Commanding General of the Corps of Engineers.
					(6)DecommissioningThe
				term decommission includes removing and moving a platform to an
				artificial reef site.
					(7)DirectorsThe
				term Directors means—
						(A)the Director of
				the Bureau of Safety and Environmental Enforcement; and
						(B)the Director of
				the Bureau of Ocean Energy Management.
						(8)Final
				applicationThe term final application means a final
				application submitted to dispose of or remove a platform for use as an
				artificial reef under section 250.1727(g) of title 30, Code of Federal
				Regulations (or successor regulations).
					(9)PlatformThe
				term platform means an offshore oil and gas platform in the Gulf
				of Mexico.
					(10)SecretaryThe
				term Secretary means the Secretary of the
				Interior.
					.
			4.Savings
			 clausesSection 208 of the
			 National Fishing Enhancement Act of 1984 (33 U.S.C. 2106) is amended by adding
			 after subsection (b) the following:
			
				(c)MiscellaneousNothing in this Act shall—
					(1)hinder or invalidate—
						(A)the transfer of liability to the person to
				whom title of a platform is transferred when the platform is donated or becomes
				an artificial reef; and
						(B)any term or
				condition of any existing lease; and
						(2)require
				that—
						(A)a platform be
				left standing above the surface of the water; and
						(B)an owner of a
				platform notify any party, other than the Directors and the appropriate State
				agencies that coordinate with the Commanding General, of any plan to
				decommission a platform before abandonment operations
				commence.
						.
		
